Citation Nr: 0835752	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a timely Substantive Appeal was received with 
respect to the March 2006 denial of entitlement to service 
connection for tinnitus.  

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and December 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2008; a transcript of that hearing is associated 
with the claims folder.

The issue of whether new and material evidence has been 
obtained to reopen a claim of entitlement to service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was notified by letter dated March 10, 
2006, that his claim for service connection for tinnitus was 
denied.  

2.  A notice of disagreement with this determination was 
received in April 2006.

3.  A statement of the case in this matter was issued to the 
appellant on December 28, 2006; the cover letter advised him 
that to perfect his appeal in the matter he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.

4.  The appellant's VA Form 9 (or Substantive Appeal) was 
received on March 21, 2007.


CONCLUSION OF LAW

As the appellant did not timely perfect an appeal as to the 
March 2006 denial of entitlement to service connection for 
tinnitus the Board has no jurisdiction to address the matter.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant case.  At 
issue in this case is the timeliness of the appellant's 
Substantive Appeal pertaining to the issue of whether the 
appellant is entitled to service connection for tinnitus.  
The facts as to the date of receipt of the Substantive Appeal 
are not in dispute.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Nevertheless, a May 2007 letter informed the appellant he had 
not complied with the time limits for filing a Substantive 
Appeal and told him how he could appeal the determination 
that his appeal was untimely.  As this appeal requires a 
strictly legal determination, there is no reasonable 
possibility that further notification or assistance to the 
appellant would aid in substantiating his claim; a remand for 
such development is, therefore, not warranted.  38 U.S.C.A. § 
5103A (West 2002).  The evidentiary record in the matter of 
timeliness is complete; the critical facts are determined by 
what was already received for the record (and when).

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.200 (2008).  A 
Substantive Appeal must either indicate that all of the 
issues presented in applicable statement of the case and 
supplemental statement(s) of the case are being appealed or 
must specify the particular issue(s) being appealed.  It 
should also set out specific arguments related to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  38 C.F.R. § 
20.202 (2008).  The Substantive Appeal must be filed within 
60 days after mailing of the statement of the case, or within 
the remainder of the one year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302 (2007).  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303 
(2008).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).  
In the instant case, notification of the denial of the 
veteran's claim for service connection for tinnitus was 
mailed to the veteran's latest address of record on March 10, 
2006.  The veteran filed a timely (received in April 2006) 
notice of disagreement with respect to this determination.  A 
statement of the case addressing this matter was mailed to 
the appellant's most recent address of record on December 28, 
2006.  The cover letter to the statement of the case notified 
the appellant that to perfect his appeal in the matter he had 
to file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the statement of the case 
cover letter or one year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  38 C.F.R. 
§ 19.30 (2008).  Accordingly, he had until March 10, 2007, 
(one year from the mailing of the notice of the determination 
appealed) to submit a timely response/Substantive Appeal.  He 
did not request an extension of time to file a substantive 
appeal for good cause.  Instead, he submitted a VA Form 9 (or 
Substantive Appeal), dated March 19, 2007, that was received 
by VA on March 21, 2007.  

A May 2007 letter from the RO to the veteran notified him 
that his Substantive Appeal had not been timely filed.  He 
was given 60 days to submit any information or evidence as to 
the issue of timeliness of his Substantive Appeal; he was 
also informed that he may request a hearing on this matter.  
In June 2007, the veteran responded, indicating that he filed 
his VA Form 9 (or Substantive Appeal) on March 10, 2007.  
However, as noted above, the veteran's VA Form 9 was signed 
and dated March 19, 2007. 

Generally, the date that determines whether a Substantive 
Appeal has been timely filed is the date of receipt at VA.  
In the present case, the date stamped on the veteran's VA 
Form 9 is March 21, 2007, which is more than one year 
following notice of the March 2006 rating decision.  
Alternatively, a response postmarked prior to expiration of 
the time limit will be accepted as timely filed.  38 C.F.R. 
§ 20.305(a) (2008).  In the present case, the envelope in 
which the appellant's VA Form 9 was received is not 
associated with the claims file.  Therefore, the postmark 
date is presumed to be five days prior to the date of receipt 
by VA excluding Saturdays, Sundays, and legal holidays.  Id.  
The appellant's VA Form 9 is presumed to be postmarked on 
March 14, 2007.  Unfortunately, this is still four days too 
late.  

In sum, the evidence of record shows the appellant did not 
timely submit a Substantive Appeal.  Consequently, there is 
no need to address the matter of adequacy of the Substantive 
Appeal under 38 C.F.R. § 20.202.  Absent a timely Substantive 
Appeal/VA Form 9 or a timely request for an extension of time 
for submission, the Board is without jurisdiction to 
adjudicate the claim, and the appeal in the matter must be 
dismissed.  38 C.F.R. § 20.101.  The law and regulations are 
controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant did not submit a timely substantive appeal and 
the issue of entitlement to service connection for tinnitus 
is dismissed for lack of jurisdiction.


REMAND

Following the May 2007 notice that his Substantive Appeal was 
deemed to be untimely, the veteran submitted a request to 
reopen his claim for service connection for tinnitus.  See 
Letter from Veteran received June 12, 2007.  Thereafter, his 
request to reopen his previously disallowed claim was 
adjudicated and denied by rating decision dated in December 
2007.  At the September 2008 Board hearing, the veteran 
indicated that was unaware that the issue on appeal was the 
issue of entitlement to service connection for tinnitus, to 
include the issue of whether a timely Substantive Appeal was 
filed.  Rather, he testified that he was under the impression 
that his hearing was in reference to his request to reopen 
his claim for service connection for tinnitus.  Hearing 
Transcript, p. 9.  

The Board is of the opinion that the veteran's September 2008 
testimony can be construed as expressing disagreement and a 
desire for appellate review regarding the December 2007 
denial of the veteran's request to reopen his previously 
disallowed claim of entitlement to service connection for 
tinnitus.  38 C.F.R. § 20.201 (2008).  Therefore, the Board 
finds that the veteran has filed a timely notice of 
disagreement.  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issue of whether new and material evidence has been 
submitted sufficient to reopen a previously disallowed claim 
of entitlement to service connection for tinnitus.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of whether new and material evidence 
has been submitted sufficient to reopen a 
previously disallowed claim of entitlement 
to service connection for tinnitus.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


